Citation Nr: 1426833	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-36 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for somatization disorder with posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to special monthly compensation (SMC) based on aid and attendance.


WITNESSES AT HEARING ON APPEAL

Appellant and O. H.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to May 1997.

These matters come before the Board of Veterans' Appeal (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied, in pertinent part, an increased rating for somatization disorder with PTSD and entitlement to TDIU.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO, in April 2014.  A transcript of that hearing has been associated with the claims file.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  Documents within these systems include records of VA examinations and VA treatment; these documents have been considered as part of the present appeals.


FINDINGS OF FACT

1.  The Veteran's somatization disorder with PTSD is manifested by symptoms more nearly approximating total occupational impairment and prevents him from securing or following substantially gainful occupation. 

2.  The Veteran is service-connected for somatization disorder with PTSD (100 percent), chronic prostatitis with hematuria (rated 10 percent), eczema folliculitis (rated 10 percent disabling), left ankle degenerative changes (rated 0 percent), chronic chest pain (rated 0 percent), bronchial asthma (rated 0 percent), right knee scar (rated 0 percent), and left knee scar (rated 0 percent).

3.  In December 2011, the Veteran withdrew his appeal on the issue of entitlement to SMC. 


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for somatization disorder with PTSD have been approximated throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, Diagnostic Codes 9411 and 9423 (2013).

2.  The 100 percent rating for the Veteran's somatization disorder with PTSD, renders moot the appeal for a TDIU.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.350(i), 4.16 (2013).

3.  The criteria for the withdrawal of an appeal have been met regarding appeal for SMC.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has specified duties to notify and assist a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  With regard to the Veteran's claim for an increased rating for somatization disorder with PTSD the Board is granting, in full, the benefits sought on appeal and VA has no further duty to notify or assist.  Moreover, given that entitlement to TDIU and SMC are dismissed on legal bases, further development could not result in a favorable outcome or be of assistance to this inquiry.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


Increased Rating for Somatization Disorder with PTSD

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Under the General Rating Formula, a 50 percent evaluation is provided on evidence of occupational and social impairment with reduced reliability and productivity due to variously listed symptoms.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9423.  A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to variously listed symptoms.  A 100 percent rating is assigned for total occupational and social impairment, due to variously listed symptoms.  Id.

The Board has reviewed the Veteran's as well as his spouse's statements and testimony, Social Security Administration (SSA) records, employment records, as well as, private and VA examination and treatment records.  Based on this review and resolving all reasonable doubt in favor of the Veteran, the Board finds that the clinical signs and manifestations of the Veteran's symptoms more nearly approximate the criteria for a 100 percent schedular rating under Diagnostic Codes 9411 and 9423 for the entire appeal period.  Accordingly, a total schedular rating for PTSD is assigned for the entire rating period.


Entitlement to TDIU

As noted above, the Board has granted a 100 percent schedular disability rating for the Veteran's service-connected psychiatric disorders.  The grant of a 100 percent schedular disability rating is specifically based upon the evidence which showed that the Veteran's psychiatric disorders rendered him unable to maintain employment resulting in total occupational impairment and thus warranting a 100 percent disability rating.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9423.  The evidence does not suggest that his remaining service-connected disorders, chronic prostatitis and eczema folliculitis (each rated as 10 percent disabling), left ankle, chest pain, bronchial asthma, and scars of the scalp knees (all rated as noncompensably disabling), cause unemployability.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, to also award a separate TDIU rating in addition to the schedular 100 percent rating based on the Veteran's service-connected psychiatric disorders would result in duplicate counting of the disability.  Accordingly, the Veteran's unemployability has already been considered in the 100 percent schedular disability rating assigned. 

Withdrawal of SMC

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. §20.204. 

Since December 2011 and during his April 2014 hearing before the undersigned, the Veteran indicated that, in essence, he was withdrawing his appeal regarding entitlement to SMC.  Accordingly, the Board does not have jurisdiction to review this issue, and this part of the appeal is dismissed.



ORDER

A 100 percent rating for somatization disorder with PTSD is granted, subject to regulations applicable to the payment of monetary benefits. 

The claim of entitlement to an award of TDIU is dismissed.

The claim of entitlement to SMC is dismissed. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


